Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 06/30/2022. Claims 1-2 and 5-6 have been amended. Claims 4 and 12 have been previously canceled. Claims 13-16 are newly added. Thus, claims 1-3, 5-11, and 13-16 are currently pending in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “the detection device comprising: …. a third transistor electrically coupled to the first collector of the first transistor through the third resistor“ in claim 1must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5-11, and 13-16 are objected to because of the following informalities:  
In claims 1 and 5-6, line 1, it is suggested that the limitation recites “An LED lighting device” should be changed to – A light emitting diode (LED) lighting device--.
In claim 1, lines 14-15, it is suggested that the limitation recites “a third transistor electrically coupled to the first collector of the first transistor through the third resistor” should be changed to --the signal processing device comprising a fourth resistor and a third transistor; where the third transistor electrically coupled to the first collector of the first transistor through the fourth resistor-- to make it clearer, because the detection device comprising a third resistor and the signal processing comprising a fourth resistor.
In claim 1 and 5-6, lines 3 and 4, it is suggested that the limitation recites “an LED lamp series circuit with a first LED lamp and with a second LED lamp that is coupled to the first LED lamp through a lamp coupling point, an anode, a cathode, driver electronics for connection to the anode and the cathode for operation of the LED lamp series circuit” should be changed to --an LED lamp series circuit having a first LED lamp and a second LED lamp are electrically coupled to one another in series through a lamp coupling point; an anode being a positive electrode voltage supply of the LEDs; a cathode being a negative electrode voltage supply of the LEDs; driver electronics for connection to the anode and the cathode for operation of the LED lamp series circuit—to make it clearer, because it is not clear that the anode and cathode are parts of the LEDs or parts of the driver electronics.
In claims 1 and 5-6, lines 20-21, it is suggested that the limitation recites “wherein the failure of the first LED lamp and the second LED lamp is detected by detecting an unbalance of the first measuring bridge circuit” should be changed to --wherein the failure of the first LED lamp and the second LED lamp is detected by detecting an unbalance of the first measuring bridge circuit via the signal processing device-- to make it clearer, because the signal processing device is designed to detect an unbalance of the measuring bridge circuit.
In claim 1, lines 16-17, it is suggested that the limitation recites “wherein the first collector and the second collector are coupled to the signal processing device” should be changed to -- wherein the first collector of the first transistor and the second collector of the second transistor are coupled to the signal processing device of the LED lighting device-- to make it clearer.
In claim 2, line 9, it is suggested that the limitation recites “through a third resistor” should be changed to --through the third resistor-- to avoid antecedence basis.
In claim 14, line 2, it is suggested that the limitation recites “the third tresistor” should be changed to --the third resistor-- to make it clearer.
Claims 2-3, 7-11 and 13-16 are depending on claim 1, and are objected as the same reason as stated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "a six resistor" in lines 2-3.  There is insufficient of antecedent basis for this limitation in the claim, because there is not any fifth resistor recites in claim 1.
Regarding claim 9, the limitation recites “wherein the first resistor is designed as a fourth LED lamp and the second resistor is designed as a fifth LED lamp” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that how do the first resistor is designed as a fourth LED lamp and the second resistor is designed as a fifth LED lamp? The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.  
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, upon further consideration, a new ground(s) of rejection is made in view of the amended claim 1 with the dependent claims 7-9.
Allowable Subject Matter
Claims 1-3, 5-11 and 13-16 are allowable if the objections above are fixed and the 112 issues are overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             10/05/2022